EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Coyne, Reg. No. 58,443; on September 8, 2022.
The application has been amended as follows: 
In claim 13, line 1, “13” was deleted, and in its place, --12--  was inserted.

In line 2, “an outer surface having” was deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a mechanical suture fastener that is configured to retain one or more portions of suture having an approximate size of 6-0, 7-0, or 8-0, the mechanical suture fastener comprising, inter alia: a sleeve extending along a longitudinal axis from a proximal end to a distal end, the sleeve having an interior surface and an exterior surface, with the interior surface defining at least a portion of a channel that extends from the proximal end to the distal end of the sleeve, wherein a sleeve length is a distance from the proximal end of the sleeve to the distal end of the sleeve along the longitudinal axis and the sleeve length is approximately 0.075 inches, wherein the interior surface has a cylindrical shape such that the channel has a circular cross- sectional shape having a channel diameter, wherein a sleeve length to channel diameter ratio is about 4.69 to about 4.87; and a flange that is coupled to the distal end of the sleeve such that a portion of the flange defines a distal opening of the channel, and wherein a proximal end of the interior surface of the sleeve defines a proximal opening of the channel that is in communication with the distal opening via the channel, and wherein the distal opening of the channel has a rounded portion comprising an inner flange radius of approximately about 0.007 inches to approximately about 0.011 inches, wherein the sleeve has a sleeve wall thickness and the flange has a flange thickness, and the flange thickness is greater than the sleeve wall thickness, and wherein the sleeve is configured to be deformed in a crimping operation performed on the exterior surface of the sleeve by a hammer and anvil disposed in a distal end of a shaft of a crimping device, the sleeve being deformed in a direction normal to the longitudinal axis.
For comparison to the present invention, prior-art reference Bonutti et al. (U.S. Pat. No. 5,735,875), for example, discloses a mechanical suture fastener that is configured to retain suture, the mechanical suture fastener comprising, inter alia: a sleeve extending along a longitudinal axis from a proximal end to a distal end, the sleeve having an interior surface and an exterior surface, with the interior surface defining at least a portion of a channel, and a flange that is coupled to the distal end of the sleeve such that a portion of the flange defines a distal opening of the channel. However, Bonutti et al. do not disclose that a proximal end of the interior surface of the sleeve defines a proximal opening of the channel that is in communication with the distal opening via the channel, and that the distal opening of the channel has a rounded portion comprising an inner flange radius of approximately about 0.007 inches to approximately about 0.011 inches.  Bonutti et al. also do not disclose a flange thickness greater than the sleeve wall thickness, nor do Bonutti et al. disclose that a sleeve length to channel diameter ratio is about 4.69 to about 4.87.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonutti et al. (U.S. Pat. No. 10,076,377) and Boileau et al. (11,071,538) teach mechanical suture fasteners.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771